Citation Nr: 0423658	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  01-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from December 1984 to April 
1998.  

The veteran was granted service connection for a left 
shoulder disability and a right knee disability in an August 
1998 rating decision and was awarded noncompensable and 10 
percent disability ratings, respectively.  A claim of 
entitlement to service connection for a left knee disability 
was denied.  In an April 1990 rating decision,  service 
connection was granted for a left knee disability and a 
noncompensable disability rating was assigned.  In September 
1999, the disability rating assigned the left shoulder 
disability was increased to 20 percent.  

In October 2000, the RO received the veteran's claim for an 
increase in the disability ratings assigned his left shoulder 
and bilateral knee disabilities.  In a February 2001 rating 
decision, the RO confirmed and continued the respective 
20 percent, 10 percent and noncompensable ratings assigned 
the veteran's left shoulder, right knee and left knee 
disabilities.  The veteran disagreed with the February 2001 
RO rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2001.  The veteran 
testified at local RO hearings in April 1999 and November 
2001.  Transcripts of those hearings have been associated 
with the veteran's claims folder.

In June 2003, the Board remanded the issues listed above for 
further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) in April 2004 which continued 
the previous denials.  

Issues not on appeal

In October 2001, the RO proposed that the disability ratings 
assigned the veteran's left shoulder and right knee 
disabilities be reduced to 10 percent and noncompensably 
disabling, respectively.  In a March 2003 SSOC, the proposed 
reduction was rescinded as to both issues.  The matter of the 
proposed ratings reduction is therefore moot. 

The Board notes that in July 2003 the veteran underwent 
arthroscopic reconstruction of his left knee anterior 
cruciate ligament (ACL).  That same month, the veteran 
requested a temporary 100 percent evaluation on the basis of 
a period of convalescence following surgery under 38 C.F.R. § 
4.30 for repair of the torn ACL.  That claim was denied by 
the RO in the April 2004 SSOC on the basis of medical 
evidence which suggested that ACL tear was unrelated to the 
service-connected retropatellar pain syndrome and that the 
convalescence thus did not involve a service-connected 
disability.  To the Board's knowledge, the veteran has not 
disagreed with the denial of the claimed temporary total 
rating.  Accordingly, that matter is not before the Board at 
this time.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted as to that 
issue.

The Board additionally observes in passing that although in 
the April 2003 SSOC the RO appears to have combined the 
temporary total rating issue with the issue of entitlement to 
an increased rating for the left knee, the Board considers 
these to be separate issues.  Indeed, the temporary total 
rating had not been denied at the time the current appeal as 
to the increased rating claim was perfected.

Finally, as noted in the Board's June 2003 remand, other 
issues raised by the veteran a number of years ago have 
either not been appealed or the matters have been resolved. 


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
complaints of pain, weakness, grinding and limited motion.  
Objective clinical findings include range of forward flexion 
to at least 80 degrees without pain; range of abduction to at 
least 75 degrees without pain, no muscle atrophy, strength 
rated at 4 out of 5 and no instability.

2.  The veteran's right knee disability is manifested by 
complaints of pain, instability, swelling, giving way and 
limited motion.  Objective clinical findings include crepitus 
on motion; joint line tenderness; range of motion from 0 
degrees to 115 degrees before onset of pain; strength rated 
at 4 out of 5; and no instability.

3.  The veteran's left knee disability is manifested by 
complaints of pain, instability, swelling, giving way and 
limited motion.  Objective clinical findings prior to the 
veteran's intercurrent anterior cruciate ligament injury 
include crepitus on motion; range of motion from 0 degrees to 
100 degrees; strength rated at 5 out of 5; and no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5201 
(2003).

2.  The criteria for a higher disability rating for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

3.  The criteria for a higher disability rating for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for service-connected disabilities of the left 
shoulder, right knee and left knee.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2003 remand, by the February 2001 rating decision, by the 
October 2001 statement of the case (SOC), and by the March 
2003 and April 2004 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, pursuant to the Board's June 2003 remand 
a letter was sent to the veteran by the RO in July 2003, with 
a copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  Crucially, the 
veteran was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
what the evidence must show to substantiate his increased 
rating claims; it detailed the evidence already of record; 
and it explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
February 2001.  Subsequent to furnishing the veteran with the 
VCAA letter in July 2003, the RO readjudicated his claim in 
the April 2004 supplemental statement of the case.  Thus, the 
Board believes that any VCAA notice deficiency has been 
rectified in that the claim was readjudicated after 
appropriate VCAA notice was furnished to the veteran and he 
had opportunity to submit additional evidence and argument.  

The July 2003 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board notes that the fact that the 
veteran's claim was then adjudicated by the RO in April 2004, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

Based on this procedural history, the Board finds that the 
veteran was duly notified of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, at his hearing in November 2001, the veteran 
submitted private medical records and a statement from his 
spouse.  He also identified treatment records from Dr. 
G.O.S., Dr. D.L.S. and Dr. D.L.P.  The RO requested those 
records in March 2002 and obtained them on the veteran's 
behalf.  The veteran identified surgical records from Dr. 
J.J.W. and the RO requested and obtained those records.  The 
RO also requested and obtained the veteran's VA outpatient 
treatment records.  

The veteran was afforded VA examinations in June 1998, August 
1999, November 2000, July 2001 and January 2003.  The RO 
requested and obtained a VA records review and medical 
opinion in November 2003.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003).  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in 
his VA Form 9 that he did not want a Board hearing.  The 
veteran was afforded personal hearings at the RO in April 
1999 and in November 2001, the transcripts of which are of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

1.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 20 percent disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left shoulder disorder, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003) [limitation of motion of arm].  
The left arm is the veteran's minor arm.  See 38 C.F.R. § 
4.69 (2002) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].  

The veteran essentially contends that the symptomatology 
associated with his left shoulder disorder is more severe 
than is contemplated by the currently assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently diagnosed with shoulder impingement 
syndrome.  This specific disorder is not listed in the rating 
schedule.  When an unlisted condition is encountered it will 
be permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

By the veteran's account, the principal manifestations of his 
left shoulder disorder are a grinding sensation with episodes 
of dislocation, pain and limited motion.  He told the August 
1999 examiner that he experiences pain in the shoulder when 
working or lifting objects over his head.  He told the 
November 2000 examiner that his shoulder pops out of joint 
and he drops objects when he tries to lift them.  Some of 
these symptoms have been confirmed on objective examination.  
The veteran has been found to have reduced range of motion by 
most examiners, with pain objectively noted.  

The Board notes that veteran was initially rated under 
Diagnostic Code 5203 [clavical or scapula impairment].  That 
diagnostic code provides a maximum rating of 20 percent for 
the minor appendage.  Accordingly, a higher rating would not 
be available were that diagnostic code to be again applied.  

While Diagnostic Code 5202 [humerus impairment] deals 
nominally with some of the symptoms reported by the veteran, 
such as dislocation, it does not fit squarely with the 
medical evidence of record.  To warrant a rating higher than 
20 percent, the evidence would have to show a loss of the 
humeral head, nonunion of the humeral joint (false flail 
joint) or fibrous union.  These conditions are not noted in 
the objective evidence and the veteran has not claimed that 
they exist.  
Similarly, Diagnostic Code 5200 deals with ankylosis of the 
scapulohumeral joint (the scapula and humerus move as one 
piece), a condition which has not been shown or alleged.  

There is no evidence of arthritis associated with the 
veteran's service-connected shoulder condition.  In any 
event, however, Diagnostic Code 5003 [arthritis, degenerative 
(hypertrophic or osteoarthritis)] rates by analogy to 
limitation of motion of the joint affected, which is 
essentially how the disability is now rated.  

The veteran has complained of numbness in his left hand.  
However, this has not been objectively confirmed.  There is 
no objectively demonstrated neurological symptomatology of 
record, much less any association of such symptomatology with 
the service-connected left shoulder disability.  Accordingly, 
the Board finds that the complaints of numbness is not an 
appropriate basis on which to evaluate the veteran, nor is a 
separate rating for numbness of the hand warranted.  See 
Esteban v. Brown, 6 Vet. App. 259, 261(1994) [under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately].

Diagnostic Code 5201, limitation of motion of the arm, 
appears to most closely match the evidence and reported 
symptomatology with respect to the veteran's left shoulder 
disorder.  The veteran's primary complaints center on limited 
motion of the shoulder, and this is objectively demonstrated.  
Accordingly, Diagnostic Code 5201 is the most appropriate 
code as to this issue and the Board will apply it immediately 
below.



Specific schedular criteria

Diagnostic Code 5201 [arm, limitation of motion of] provides 
the following levels of disability for the minor appendage:

30% To 25 degrees from side;

20% Midway between side and shoulder level;

20% At shoulder level.

See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003); see also 
38 C.F.R. § 4.71, Plate I (2003) [showing shoulder flexion, 
abduction and internal rotation].

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003)  [history of injury]; see also Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, where, as 
in this case,  entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
higher rating.  

To warrant a 30 percent rating, the evidence must show that 
the veteran's left arm is limited in motion to a point 25 
degrees from the side.  While it is not stated in the rating 
criteria, the Board presumes that the 25 degree limit could 
apply either to abduction or forward flexion of the arm.  38 
C.F.R. § 4.71, Plate I shows that normal measurements for 
forward flexion and abduction of the arm are to 180 degrees.

An August 1999 VA examination shows forward flexion measured 
from 0 to 130 degrees and abduction measured from 0 to 110 
degrees.  A November 2000 VA examination shows abduction 
measured from 0 to 120 degrees and forward flexion measured 
from 0 to 120 degrees.  A July 2001 VA examination shows 
forward flexion measured to 90 degrees before onset of pain.  
On abduction, the veteran was able to perform active range of 
motion up to 75 degrees before he experienced limitation and 
pain.  A November 2001 examination by Dr. G.O.S. reports full 
range of motion of the left shoulder.  Finally, a January 
2003 VA examination shows forward flexion measured to 80 
degrees and abduction measured to 80 degrees.  

Clearly, none of these findings approximates that which would 
allow for a 30 percent rating under Diagnostic Code 5201, 
i.e. limitation of motion to 25 degrees from the side.  
Accordingly, based on the provisions of the rating schedule, 
the Board finds that the requirements for an increased 
disability rating have not been met.  The measured ranges of 
motion clearly do not meet the requirements for a higher 
rating.

In fairness to the veteran, the Board has considered the 
Court's holding in Mauerhan v. Principi, 16 Vet. App. 436 
(2002), which provides that, the use of the term "such as" in 
the rating criteria demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  Although the criteria enumerated under 
Diagnostic Code 5201 are unambiguous, because the veteran's 
left shoulder impingement is being rated by analogy, the 
Board has considered the provisions of Mauerhan.  

For comparison purposes, the Board notes that, under 
Diagnostic Code 5200, a rating of 30 percent is warranted 
where there is ankylosis of the shoulder, with the arm being 
ankylosed in a position between 25 degrees and 60 degrees 
from the side.  A disability of similar type and degree is 
simply not shown in the veteran's case.  
It is clear that the veteran can move his shoulder.

The Board also observes that in November 2000, Dr. G.O.S. 
described the veteran's left shoulder impingement syndrome as 
"mild."  However, use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  In any event, while 
Dr. G.O.S.'s "mild" finding is not in and of itself outcome 
determinative, the Board considers it to be supportive of a 
finding that the level of symptomatology contemplated for a 
30 percent or higher rating is not shown or approximated in 
the veteran's case.

In short, the schedular requirements for an increased rating 
are not met or approximated.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  The August 1999 
examiner noted that there is pain in the left shoulder with 
any type of lifting or working overhead.  The veteran stated 
that he had lost two weeks from work in the previous year due 
to shoulder pain.  

Under 38 C.F.R. §§ 4.40 and 4.45, the evidence must be 
reviewed to see if functional limitations such as additional 
loss of motion, weakness, inccordination, fatigability and 
the like are manifested.  However, the medical records in 
this case show no evidence of muscle wasting of the shoulder 
or any of the upper extremities.  The April 1999 examiner 
could not detect any weakness.  

During the November 2000 VA examination, the veteran 
complained of weakness, fatigue and pain in the left 
shoulder.  The veteran stated that he was unable to perform 
lifting with the left arm because he drops objects.  The left 
shoulder pain reportedly prevented him from reaching over his 
head to work or lifting heavy objects.  However, objectively, 
the examiner noted no evidence of muscle wasting, no 
instability or subluxation and strength rated at 4 out of 5.  

The July 2001 examiner noted pain with heavy lifting and 
elevation of the left arm.  The veteran stated that he could 
not lift more than 5 to 10 pounds and has difficulty dressing 
himself or putting on shoes.  He further reported that the 
pain was sometimes so severe that he found it difficult to 
even lift a cup with his left hand.  The veteran stated that 
he was currently working as a cleaning supervisor.  His job 
was mainly to supervise, but sometimes it required hands-on 
physical activity.  He stated that he had missed 
approximately one week of work in the previous three to four 
months.  

The July 2001 examiner described the left shoulder 
musculature as well-developed with good tone and without any 
sign of muscle atrophy.  Bilateral shoulder elevation was 
symmetric.  The veteran's muscle strength on abduction and 
flexion, rated at approximately 4 out of 5, was weaker on the 
left than on the right.  The veteran did not have any motor 
deficits on neurological examination.  

Dr. G.O.S. in the November 2001 examination could not detect 
any instability of the shoulder or acromioclavicular joint.  
He found that the veteran would not do well in an occupation 
that required overhead use of the left arm on a repetitive 
basis.  

Based on this record, it appears that the veteran's reported 
complaints involve weakness and pain associated with his 
service-connected left shoulder disability.  His self 
reports, however, appear to describe disability which is 
significantly more severe than what has actually been 
objectively demonstrated on clinical evaluation.  
Objectively, the veteran's musculature appears to be normal, 
and his upper extremity strength has been rated at 4 out of 
5.  There is no evidence of instability; there is no evidence 
of weakness; and there is essentially no objective basis to 
account for the severe pain noted by the veteran.  

The Board is thus confronted with a conflict between the 
veteran's subjectively reported symptoms and a number of 
objective evaluations of his disability. 
The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
veteran's contentions with respect to his left shoulder 
symptoms must be evaluated by the Board in light of the 
entire record.   See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

The Board notes certain inconsistencies in the veteran's 
account as compared to the objective evidence.  In 
particular, the July 2001 examiner noted that the veteran was 
able to play volleyball and spike the ball, which requires 
abduction and flexion of the shoulder to nearly 180 degrees, 
a finding which he found to be inconsistent with the measured 
range of motion.  The veteran refuted this account to some 
extent in the November 2001 hearing.  He stated that he was 
playing volleyball in a swimming pool and not in a true 
volleyball game.  His representative also stated that the 
veteran did not spike the ball, but that this was a term 
conjured up by the VA rating specialist.  

The Board has reviewed the July 2001 examination report 
carefully and finds that it does refer to the veteran's 
description of "trying to spike a volleyball."  While it is 
not made clear whether the veteran understood what spiking 
meant or that it specifically entailed a range of motion to 
nearly 180 degrees, the examiner also noted that the 
veteran's left shoulder musculature was toned and well-
defined and symmetric, which was also found to be 
inconsistent with the manifestation of limited range of 
motion and weakness.  

In any event, the Board finds the veteran's participation in 
a volleyball game, even in a swimming pool, to be 
inconsistent with his subjective reports of shoulder 
pathology so severe that he could not even lift a coffee cup.

Although the veteran is competent to report his symptoms, 
like all evidence his self reports must be evaluated in the 
light of the entire record.  Considering the findings of the 
July 2001 examiner with respect to the veteran's self-reports 
not being consistent with the measured range of motion, as 
well as the November 2001 examination report by Dr. G.O.S. 
which noted full range of motion of the left shoulder, the 
Board attaches relatively little credibility to the veteran's 
statements.  The Board believes that the objective evidence 
of record, in particular clinical evaluations of his 
musculature and range of motion, outweighs the veteran's 
subjective assessment of his disability.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].   

The Board additionally noted the findings of the July 2001 
examiner, who specifically noted the point at which painful 
motion began.  The veteran was noted to have onset of pain on 
forward flexion at 90 degrees.  On abduction, the veteran was 
able to perform active range of motion up to 75 degrees 
before he experienced pain.  Similarly, in November 2001, Dr. 
G.O.S. noted that veteran began to have discomfort beyond 90 
degrees of abduction.  Thus, even considering pain associated 
with motion of the veteran's left shoulder, the criteria for 
a 30 percent rating based on limitation of motion are not 
approximated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201 
(2003).  

The January 2003 examiner noted that the veteran was in no 
pain.  He was noted to use his right arm primarily when he 
removed his shirt and he did not raise his left arm above his 
shoulder level when taking his t-shirt off.  There was no 
visible atrophy about the shoulders.  These findings are 
generally consistent with the muscle strength and range of 
motion findings reported by other examiners at other times 
recently.  That the veteran did not raise his arm above 
shoulder level is generally consistent with his current 
rating, i.e., a 20 percent rating is warranted where motion 
of the arm is restricted to shoulder level.  

Accordingly, the Board finds that a preponderance of the 
evidence does not allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2003) based on 
additional functional loss caused by limitation of motion, 
weakness, incoordination, fatigability and the like due to 
pain.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected left shoulder disorder.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as noncompensably disabling.

Analysis

The veteran is seeking increased disability ratings for his 
service-connected right and left knee disabilities, which are 
currently evaluated as 10 percent disabling for the right 
knee and noncompensably disabling for the left knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5262 [tibia and fibula, 
impairment of].  He essentially contends that the 
symptomatology associated with the knee disorders is more 
severe than is contemplated by the currently assigned 
ratings.

The Board's analysis with respect to these separate issues is 
similar.  Accordingly, to avoid unnecessary duplication the 
Board will address the issues in a common discussion.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the veteran's service 
connected left knee disorder, the veteran has been diagnosed 
with a torn left anterior cruciate ligament which is not 
service connected.
This has been alluded to in the Introduction above in 
connection with the veteran's claim of entitlement to a 
temporary total rating, not currently on appeal.

The Board notes that it is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   
In this case, for reasons stated immediately below, the Board 
believes that most of the veteran's recent left knee 
pathology is due to a recent, non service-connected cause, 
the torn ACL.

The primary evidence with respect to the ACL  injury comes 
from a November 2003 VA examination.  The examiner reviewed 
the prior evidence with respect to the left knee disorder and 
noted that there was an MRI scan in 2001 which first 
identified an ACL tear.  The examiner further noted that all 
physical examinations done prior to 2001 and even one 
conducted in 2001 failed to identify any evidence of a 
positive Lachman test or positive anterior drawer signs or 
findings suggestive of ACL deficiency.  

The November 2003 examiner also conducted an examination of 
the veteran in January 2003.  The examiner concluded that for 
an ACL to be torn, there must be some trauma.  When an 
anterior cruciate ligament is torn from the femur, such as 
was the case here, such an injury would be followed by a 
joint effusion caused by blood and hemarthrosis.  There is no 
history in the c-file nor in the medical record to indicate 
when and if any such injury occurred.  The examiner indicated 
that it was impossible to state when the veteran's ACL injury 
actually occurred.  However, with review of the medical 
record in the military, the examiner stated that it is not 
likely that the veteran sustained an injury to the left knee, 
which would have caused an ACL tear while he was in the 
military.  

The Board can identify no opinion to the contrary, i.e. one 
which links the veteran's recently identified ACL injury to 
his military service or demonstrating that it is otherwise 
part and parcel of the service connected disability, 
retropatellar pain syndrome.  Accordingly, the Board finds 
the November 2003 examiner's opinion persuasive on this 
subject and finds that the left anterior cruciate ligament 
tear and associated symptomatology are not part of the 
veteran's service connected left knee disorder.  In 
determining the level of left knee disability due to the 
service-connected disability, the Board will accordingly 
favor evidence recorded prior to initial the June 2003 
diagnosis of a torn ACL, since this likely gives a more 
accurate picture of the service-connected disability, minus 
the ACL tear.  However, as required by law all evidence will 
be considered.  See 38 U.S.C.A. § 7104 (West 2002).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veterans service-connected bilateral knee disabilities 
have been characterized by the RO as retropatellar pain 
syndrome.  A November 2001 examination by Dr. G.O.S. contains 
a diagnosis of chondromalacia patella for each knee.  
These conditions are not specifically listed in the rating 
schedule.  The RO has rated these disabilities by analogy to 
impairment of the tibia and fibula, Diagnostic Code 5262.  
See 38 C.F.R. § 4.20 (2003).

By the veteran's account, the principal manifestations of his 
right and left knee disorders are instability, pain, locking, 
swelling and giving out.  However, as will be discussed in 
more detail below, few symptoms other than crepitus and 
tenderness have been objectively confirmed. 

The veteran's knee disorders were originally rated under 
Diagnostic Code 5257 [knee other impairment of].  That 
diagnostic code rates as to symptoms of lateral instability 
and subluxation.  Notwithstanding the veteran's reports of 
the knees giving out, objective clinical findings show no 
such symptoms in the veteran's case.  Further, reported range 
of motion findings for the knees are uniformly not consistent 
with the assignment of ratings in excess of those which are 
currently assigned, so rating the veteran based upon 
limitation of motion under Diagnostic Codes 5260 and 5261 
would not help him.  The Board can identify no diagnostic 
code for the knees which is more appropriate than the 
currently assigned Diagnostic Code 5262, and the veteran has 
not suggested that another code be used.  Accordingly, 
Diagnostic Code 5262 is deemed the most appropriate as to 
both knee issues and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 5262 [tibia and fibula, impairment of] 
provides the following levels of disability:

40% Nonunion of, with loose motion, requiring brace;

Malunion of:

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability.

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2003).

Schedular rating

Diagnostic Code 5262 rates essentially by level of disability 
of the knee.  A 20 percent rating requires evidence of 
moderate disability.  A 10 percent rating requires evidence 
of slight disability.  For reasons that will be discussed in 
detail below, the Board finds that a slight disability of the 
left knee is not shown and a moderate disability of the right 
knee is not shown.  

This case essentially turns on the Board's determination as 
to the credibility and probative value of the veteran's 
statements with respect to his right and left knee 
disabilities, as those statements appear to differ markedly 
from the objective evidence of record.  The only consistently 
objectively confirmed symptom with respect to either knee 
appears to be crepitus, and to some extent, tenderness.  The 
Board notes again that the left anterior cruciate ligament 
tear is not associated with the veteran's service-connected 
left knee disorder.  

Significantly, the veteran's complaints as to instability 
have been specifically refuted.  Objective testing in the 
June 1998, November 2000, July 2001 and January 2003 VA 
examinations, and in the April 1999 report from St. Louis 
Orthopedics all showed that there was no instability of 
either knee.  Moreover, prior to the recent intercurrent 
injury to the veteran's left knee, strength was consistently 
noted to be normal or near normal.  The November 2000 and 
July 2001 VA examiners found no muscle wasting and normal 
strength, bilaterally.  The January 2003 examiner rated 
strength of the right knee at 4 out of 5.  The veteran's 
complaints of swelling and locking have not been demonstrated 
objectively.  

In essence, the evidence in favor of the veteran's increased 
rating claims consists primarily of his statements regarding 
his symptomatology.  During VA examinations, the veteran has 
complained of symptoms such as popping, grinding, swelling, 
locking up, giving out, pain, stiffness, weakness and 
instability.  He has reported pain associated with activities 
such as kneeling and squatting, climbing, sitting and bike 
riding.  In November 2000, he rated his pain at 4 to 5 out of 
10 on a daily basis with flare-ups occurring 1 to 2 times a 
month for the right knee and 8 or 9 times a month for the 
left, during which pain is 10 out of 10.  During his November 
2001 hearing, the veteran reported that he doesn't kneel or 
squat and that he can walk 15 or 20 minutes before he has to 
sit down.

Although the veteran is competent to report his symptoms, 
like all evidence his self-reports must be evaluated in the 
light of the entire record.  The Board finds that an October 
2001 evaluation form the St. Louis Orthopedic Institute is 
particularly instructive in evaluating the veteran's 
statements.  The examiner specifically found that the veteran 
was feigning a limp at the time of the examination.  His gait 
appeared to be normal when he came into the room, but it was 
not normal when he was examined.  The examiner noted normal 
x-rays of both knees, and other findings were essentially 
normal as well.    

Also of interest, in light of the veteran's complaints of 
constant pain, with numerous episodes of purportedly 
agonizing pain every month, is the comment of the July 2001 
VA examiner found that the veteran was vague in terms of his 
description of symptoms.  The examiner noted that despite the 
veteran's complaints of pain and instability he had only one 
cortisone injection since service and did not wear a knee 
brace or use any assistive walking device.  

These findings and comments from medical professionals who 
have had the opportunity to observe the veteran and evaluate 
his complaints indicate that the veteran is to some extent 
attempting to manipulate the medical record as to the 
severity of his disabilities.  For this reason, the Board 
discounts the credibility of the veteran's statements as to 
the severity of his bilateral knee disability and finds that 
the objective evidence of record outweighs the veteran's 
subjective reports.
The Board notes that the veteran's spouse has also submitted 
a statement attesting to the veteran's diminished physical 
capacity as a result of his knee and shoulder disabilities.  
However, this evidence is not persuasive in light of her 
interest in outcome of the claim.  The Board favors the 
objective findings of medical professionals over those of the 
veteran's spouse or the veteran.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].

In sum, there is essentially no objectively verified 
disability of the veteran's right or left knee that can be 
associated with a service-connected condition.  

Based on the medical findings, it is arguable whether even 
the current 10 percent rating for the veteran's right knee is 
warranted.  Indeed, the RO proposed in October 2001 that the 
10 percent rating be reduced to noncompensable.  However, 
that proposal was rescinded in March 2003, based on range of 
motion findings from the January 2003 VA examination.  In 
that examination, the veteran had range of flexion of the 
right knee to 115 degrees, which the RO found to be 
consistent with slight impairment.  In addition, the January 
2003 examiner rated strength of the right knee at 4 out of 5.  
Thus, slight disability of the right knee has been 
demonstrated, consistent with the assignment of a 10 percent 
rating.  With respect to the left knee, as discussed above 
virtually no manifestations of the service-connected 
disability were manifested prior to the ACL tear, and as the 
November 2003 examiner's report makes clear, the veteran's 
current left knee problems are not related to the service-
connected disability.  Under 38 C.F.R. § 4.31, a 
noncompensable disability rating is assigned.   

In short, based on the evidence of record and the schedular 
criteria, the Board finds that a moderate disability of the 
right knee has not been shown or approximated.  The Board 
further finds that a slight service-connected disability of 
the left knee has not been shown or approximated.  Schedular 
ratings in excess of the currently assigned 10 percent for 
the right knee disability and zero percent for the left knee 
disability are therefore not warranted.

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  However, for many 
of the reasons expressed above, the Board does not believe 
that these provisions are for application in this case.

As discussed above, there have been few if any objectively 
identifiable manifestations of the veteran's service-
connected knee disabilities.  The June 1998 examiner found no 
loss of range of motion, no atrophy and no instability of 
either knee.  The April 1999 report from St. Louis 
Orthopedics showed good strength.  The November 2000 VA 
examination showed no instability, no muscle wasting and 
strength rated at 5 out of 5, with full range of motion of 
both knees.  The July 2001 VA examination also showed muscle 
strength rated at 5 out of 5.  

The January 2003 VA joints examination provided specific 
measurements as to the range of motion affected by pain.  As 
measured with a goniometer, the veteran was noted to have 
flexion to 115 degrees before onset of pain in the right 
knee. However, it does not appears that the range of motion 
was limited by pain.  Pain was not noted on flexion of the 
left knee.  

Overall, the objective clinical evidence does not demonstrate 
any limitation of motion, fatigability, weakness, 
incoordination and the like.  As discussed above, the Board 
has taken into account the veteran's subjective accounts of 
at times excruciating pain (10 out of 10), weakness and the 
like, but has discounted these statements in light of 
numerous examination reports which do not demonstrate 
anything close to such pathology.  Accordingly, the Board 
concludes that a higher disability evaluation on the basis of 
additional functional loss due to pain is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 (2003). 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
disability ratings for his service-connected right and left 
knee disorders.  The benefits sought on appeal are 
accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

The claim of entitlement to an increased evaluation for the 
left shoulder disability is denied.

The claim of entitlement to an increased evaluation for the 
right knee disability is denied.

The claim of entitlement to an increased evaluation for the 
left knee disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

